DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 19 July 2021, the specification and claims were amended. Based on these amendments, the objections to the specification and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn. In addition, based on the Applicant’s remarks, a certified copy of the foreign priority document was retrieved.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 1 and 5-9 are allowable. The restriction requirement between Groups 1-3 and Species 1-3, as set forth in the Office action mailed on 23 December 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 23 December 2020 is withdrawn. Claims 12 and 13, directed 
Claims 1 and 5-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10 and 11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 23 December 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
In the last clause of claim 1, “a longitudinal bore” has been replaced with “a longitudinal”. However, there is no strikethrough to mark the deletion of “bore”, such that this change is being considered an unintentional result of the deletion 
In claim 11, “The method” should be replaced with “A method”. In addition, “the axis” should be replaced with “an axis” for consistency with the language of claim 10.
Appropriate correction is required.

Claim Interpretation
As discussed above, claim 1 is being interpreted as reciting “a longitudinal bore of the longitudinal body” in the last clause. Claim 8 refers to “a cylindrical longitudinal bore” of a transmission shaft, and claim 12 refers to “a longitudinal bore” of a mounting and transmitting shaft. Given the context, these longitudinal bores of claims 8 and 12 are being interpreted as being distinct from the longitudinal bore introduced in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “the interior partitioning comprises a core and a plurality of interior partitions that radiate from the core”. The language “radiate from the core” indicates that each partition begins at the core and extends outward. Claim 1 further recites “a part of at least one of the interior partitions meeting an exterior wall of the flight and the other part of the at least one of the interior partitions meeting the outer surface of the longitudinal body”. Given what is disclosed by the Applicant (see Figure 1, for example), the recitation that part of an interior partition meets an exterior wall and another part meets the outer surface of the longitudinal body suggests that an interior partition can extend through the core and continue to another wall, which is inconsistent with the interpretation above that each partition begins at the core and extends outward. This inconsistency makes the scope of claim 1 unclear. For purposes of examination, claim 1 will be interpreted as reciting that a first partition of the plurality of interior partitions meets the exterior wall and a second partition of the plurality of interior partitions meets the outer surface of the longitudinal body. Claims 5-9 are rejected based on their dependency from claim 1. Claims 10-13 are rejected based on their incorporation of the subject matter of claim 1.
Claim 5 recites that “the interior partitioning comprises interior partitions having equal thicknesses”. Claim 5 depends from claim 1, which recites that “the interior partitioning comprises a core and a plurality of interior partitions that radiate from the core”. It is unclear whether the interior partitions of claim 5 are distinct from those of 
Claim 6 recites that “the exterior wall and the interior partition have equal thicknesses”. Claim 6 depends from claim 1, which recites that “the interior partitioning comprises a core and a plurality of interior partitions that radiate from the core”. Use of the language “the interior partition” in claim 6 suggests that there is a particular interior partition that has already been identified. However, this is not the case, making it unclear which partition is being referred to in claim 6. For purposes of examination, claim 6 will be interpreted as reciting “one of the interior partitions” rather than “the interior partition”.

Allowable Subject Matter
Claims 1 and 5-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Please note that this indication of allowable subject matter is dependent upon the interpretation of claim 1 provided by the Examiner due to the claim’s indefiniteness. See the corresponding rejection under 35 U.S.C. 112.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 requires a one-piece screw comprising a longitudinal body and at least one flight extending around the longitudinal body in the form of a helix. Interior partitioning of the flight delimits a plurality of interior canals that extend in the form of helices following the helix shape of the flight. The interior partitioning 
As discussed by the Applicant on pages 7 and 8 of the reply filed on 19 July 2021, the interior partitioning of the flight not only produces the interior canals but also serves to support and reinforce the exterior wall of the flight such that the flight is able to withstand high loads while also providing the desired temperature regulation. See also lines 11-17 on page 5 of the specification. With reference to Figure 1, it should be understood that this reinforcement results from the partitioning extending from the exterior wall of the flight to the outer surface of the longitudinal body.
Previously, the Examiner argued that the particular arrangement of the interior partitioning did not have any functional effect, such that it did not patentably define over the cited prior art. See paragraphs 29 and 30 of the office action dated 19 April 2021. However, as discussed above, the interior partitioning does have a functional effect. Therefore, it can patentably define over the prior art.
The combination of U.S. Patent Application Publication No. 2014/0027095 (“Warchol”), German Patent Application Publication No. DE 43 43 390 (“Koellemann”), and U.S. Patent Application Publication No. 2015/0352770 (“Busenbecker”) set forth in the office action of 19 April 2021 represents the closest prior art. However, this combination fails to disclose or suggest interior partitioning comprising a core and a plurality of interior partitions that radiate from the core, with a first partition meeting an exterior wall of the flight and a second partition meeting the outer surface of the longitudinal body, as required by claim 1. See Figures 3-6 of Koellemann in particular.
Claims 5-9 contain allowable subject matter based on their dependency from claim 1. Claims 10-13 contain allowable subject matter based on their incorporation of the subject matter of claim 1.

Response to Arguments
The Applicant’s arguments filed 19 July 2021 with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments to claim 1. See the discussion above under the heading Allowable Subject Matter. Therefore, the rejections under 35 U.S.C. 103 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:45 AM-6:15 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/John J DeRusso/Examiner, Art Unit 1744                       

/MARC C HOWELL/Primary Examiner, Art Unit 1774